 

BILL OF SALE AND ASSIGNMENT

 

THIS BILL OF SALE AND ASSIGNMENT (this “Bill of Sale”) is made and entered into
as of July 12, 2017, by and among PhotoMedex, Inc., a Nevada corporation,
Radiancy, Inc., a Delaware corporation, PhotoTherapeutics Ltd., a private
limited company limited by shares incorporated under the laws of England and
Wales, Radiancy (Israel) Limited, a private corporation incorporated under the
laws of the State of Israel (each, a “PHMD Party”), and ICTV Holdings, Inc., a
Nevada corporation (“ICTV”). Capitalized terms used, but not otherwise defined,
herein have the meanings ascribed to them in the Release Agreement (as defined
below).

 

RECITALS

 

A. The PHMD Parties and ICTV have entered into Termination and Release
Agreement, dated on or about the date hereof (the “Release Agreement”), whereby
the Parties agreed to terminate that certain Asset Purchase Agreement among the
Parties, dated January 23, 2017 (the “Purchase Agreement”) and release each
other from certain liabilities arising under the Purchase Agreement among
others.

 

B. As partial consideration for the releases provided by ICTV to the PHMD
Parties as contained in the Release Agreement, the PHMD Parties are required to
sell, assign, transfer, convey and deliver to ICTV a deposit in the amount of
Two Hundred Ten Thousand Dollars ($210,000) held by Sigmatron International,
Inc. (“Sigmatron”) pursuant to an arrangement between one or more of the PHMD
Parties and Sigmatron.

 

C. The execution and delivery of this Bill of Sale is a condition concurrent to
the transactions contemplated by the Release Agreement, which transactions are
occurring on the date hereof.

 

AGREEMENT

 

NOW, THEREFORE, pursuant to and in accordance with the terms and provisions of
the Purchase Agreement, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Transfer of Deposit. Each PHMD Party does hereby sell, assign, transfer and
deliver to ICTV, and ICTV does hereby purchase and accept from such PHMD Party,
all of the right, title and interest, legal or equitable, of each such PHMD
Party in and to the Deposit.

 

2. Further Assurances. Each PHMD Party hereby covenants and agrees to execute
and deliver, or cause to be executed and delivered, all such further acts,
assignments, transfers, assurances, conveyances, notices, assumptions, releases
and acquittances and such other instruments, and shall take such further
actions, as may be reasonably necessary or appropriate to assure fully the
transfer and conveyance of all of the Deposit intended to be transferred and
conveyed to ICTV hereunder.

 

 

  

 



3. Power of Attorney. Each PHMD Party hereby constitutes and appoints ICTV, its
successors and assigns, as such PHMD Party’s true and lawful attorney, with full
power of substitution, in such PHMD Party’s name and stead, but on behalf and
for the benefit of ICTV, its successors and assigns, to demand and receive any
and all of the Deposit, and to execute and deliver receipts, releases and such
other instruments or documents as ICTV may reasonably deem necessary or
appropriate in connection with the demand and receipt of the same, and any part
thereof, and from time to time to institute and prosecute in such PHMD Party’s
name, or otherwise, for the benefit of ICTV, its successors and assigns, any and
all proceedings at law, in equity or otherwise, which ICTV, its successors or
assigns, may deem proper for the collection or reduction to possession of any of
the Deposit or for the collection and enforcement of any claim or right of any
kind hereby sold, conveyed, transferred and assigned, or intended so to be, and
to do all acts and things in relating to the Deposit which ICTV, its successors
or assigns shall deem desirable. Each PHMD Party hereby declares that the
foregoing powers are coupled with an interest and are and shall be irrevocable
by such PHMD Party or by its dissolution or in any manner or for any reason
whatsoever.

 

4. Exclusivity. Nothing contained herein, express or implied, shall be
construed, nor is intended, to confer upon any person, firm or entity other than
ICTV, its successors and assigns, any remedy or claim under or by reason of this
Bill of Sale or any term, covenant and condition thereof, and such terms,
covenants and conditions shall be for the exclusive benefit of ICTV, its
successors and assigns.

 

5. Amendments. No provision of this Bill of Sale may be amended, modified or
waived except by written agreement duly executed by each of the Parties hereto.

 

6. Successors and Assigns. This Bill of Sale shall be binding upon and shall
inure to the benefit of the parties and their respective personal
representatives, heirs, successors and assigns.

 

7. Governing Law. This Bill of Sale shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania
applicable to contracts made in that state, without giving effect to the
conflict of laws principles thereof.

 

8. Counterparts; Delivery by Electronic Transmission. This Bill of Sale may be
executed simultaneously in counterparts (including by means of facsimile or
portable document format (pdf) signature pages), any one of which need not
contain the signatures of more than one party hereto, but all such counterparts
taken together shall constitute one and the same instrument. This Bill of Sale,
to the extent signed and delivered by means of a facsimile machine or electronic
transmission in portable document format (pdf), shall be treated in all manner
and respects as an original thereof and shall be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any party hereto, the other party shall
re-execute original forms hereof and deliver them to the other parties. No party
hereto shall raise the use of a facsimile machine or electronic transmission in
portable document format (pdf) to deliver a signature or the fact that any
signature or document was transmitted or communicated through the use of a
facsimile machine or electronic transmission in portable document format (pdf)
as a defense to the formation of a contract, and each such party forever waives
any such defense.

 

2

  

 



IN WITNESS WHEREOF, this Bill of Sale and Assignment has been executed and
delivered on the date first above written.

 

  PHMD PARTYS:       PhotoMedex, Inc.         By: /s/ Suneet Singal   Name: 
Suneet Singal   Title: CEO         Radiancy, Inc.         By: /s/ Suneet Singal
  Name: Suneet Singal   Title: CEO         PhotoTherapeutics Ltd.         By:
/s/ Suneet Singal Name: Suneet Singal                           Title: Director
        Radiancy (Israel) Limited         By: /s/ Suneet Singal   Name: Suneet
Singal   Title: Director         ICTV:       ICTV Holdings, Inc.         By: /s/
Richard Ransom   Name: Richard Ransom   Title: President

 

 

  

 